Laughlin, J. (concurring):
I am of opinion, that after the-school year commences the salaries for that year nf teachers accepting employment on the faith of the salary as then fixed cannot be affected during that school year by any change of salary subsequently made. There is an obligation until the Legislature seés fit to change the law, but 'not a contract, for the permanent employment of teachers so long as their services are required, and so long as- they have not forfeited the right to continue-as-teachers. The obligation, however,-in that respect is not .mutual,, and, therefore, is not strictly speaking a contract. The-teacher. Only contracts for. the single- .year, and may or may not continue.thereafter. - The, duty of the: municipality, erroneously, I think,, called a contract, to continue the employment of the teacher for life or^good behavior, is in the nature-of a civil service regulation. The *377obligation is to re-employ the teacher from year to .year, as if taken from an eligible list of the civil service. The '.salaries sought to be recovered here, as I understand the facts, embrace a period beyond the school year during which the change in salary was made. A teacher entering upon the service for the school year after the change in salary was made accepts the employment, subject to the salary then prescribed for the position. In my view of the case, therefore, while the 'defense is not good in toto, it is, good in part, and I concur with Mr. Justice Clarke for reversal.
Judgment reversed, with costs, and demurrer overruled, with leave to plaintiff to withdraw demurrer on payment of costs in this court and in the court below.